 



MARITRANS INC.
ANNUAL INCENTIVE PLAN
 
 
Adopted by Maritrans Inc.
Board of Directors on November 2, 2005.
Approved by Maritrans Inc.
Stockholders on                                         

 



--------------------------------------------------------------------------------



 



MARITRANS INC.
ANNUAL INCENTIVE PLAN

1.   Purpose

     The purpose of the Maritrans Inc. Annual Incentive Plan (the “Plan”) is to
enhance the ability of Maritrans Inc. (the “Company”) to attract, reward and
retain employees, to strengthen employee commitment to the Company’s success and
to align employee interests with those of the Company’s stockholders by
providing variable compensation, based on the achievement of performance
objectives. To this end, the Plan provides a means of annually rewarding
participants based on the performance of the Company and its Business Units (as
defined below) and, where appropriate, on a participant’s personal performance.

2.   Definitions

     (a) “Award” shall mean the incentive award earned by a Participant under
the Plan for any Performance Period.
     (b) “Base Salary” shall mean the Participant’s annual base salary rate in
effect on May 1st of a Performance Period. Base Salary does not include Awards
under this Plan or any other short-term or long-term incentive plan; imputed
income from such programs as group-term life insurance; or non-recurring
earnings, such as moving expenses, but is based on salary earnings before
reductions for such items as deferrals under Company-sponsored deferred
compensation plans, contributions under Code section 401(k) and contributions to
flexible spending accounts under Code section 125.
     (c) “Board” shall mean the Maritrans Inc. Board of Directors, as
constituted from time to time.
     (d) “Business Unit” shall mean a strategic business unit, central function,
regional group or other unit of classification of the Company, as specified by
the Committee or the CEO, as applicable.
     (e) “CEO” shall mean the Chief Executive Officer of the Company or the
person to whom the CEO delegates any function required of the CEO under the
Plan.
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended or any
successor statute thereto.
     (g) “Committee” shall mean the Compensation Committee of the Board. The
Committee shall consist of two or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under Code section 162(m) and
related Treasury regulations. The Committee may delegate its responsibilities
for administering the Plan to the CEO as it deems appropriate, except that it
may not delegate its responsibilities under the Plan relating to Tier I Officers
or its authority to amend or terminate the Plan.

1



--------------------------------------------------------------------------------



 



     (h) “Company” shall mean Maritrans Inc., any successor corporation and each
corporation which is a member of a controlled group of corporations (within the
meaning of Code section 414(b)) of which Maritrans Inc. is a component member.
     (i) “Disabled” or “Disability” shall mean that a Participant is considered
totally and permanently disabled for purposes of the Company’s long-term
disability plan.
     (j) “Effective Date” shall mean January 1, 2006.
     (k) “Employee” shall mean an employee of the Company (including an officer
or director who is also an employee), but excluding any individual (a) employed
in a casual or temporary capacity (i.e., those hired for a specific job of
limited duration), (b) whose terms of employment are governed by a collective
bargaining agreement that does not provide for participation in this Plan,
(c) characterized as a “leased employee” within the meaning of Code section 414,
or (d) classified by the Company as a “contractor” or “consultant,” no matter
how characterized by the Internal Revenue Service, other governmental agency or
a court. Any change of characterization of an individual by any court or
government agency shall have no effect upon the classification of an individual
as an Employee for purposes of this Plan, unless the Committee determines
otherwise.
     (l) “Executive” shall mean an officer, business leader or other Employee of
the Company, who is designated as an Executive for purposes of the Plan by the
Committee, upon the recommendation of the CEO.
     (m) “Participant” for any Performance Period, shall mean an Employee
designated by the Committee to participate in the Plan.
     (n) “Performance Goals” for any Performance Period, shall mean:
          (i) For Target Awards designated as “qualified performance-based
compensation” pursuant to Section 5, the Performance Goals of the Company or a
Business Unit, as specified by the Committee, shall be based on one or more of
the following objective criteria, either in absolute terms or in comparison to
publicly available industry standards or indices: earnings, revenue, operating
margins and statistics, operating or net cash flows, financial return and
leverage ratios, total stockholder returns, market share, and safety statistics.
          (ii) For Target Awards not designated as “qualified performance-based
compensation” pursuant to Section 5, the Performance Goals of the Company, a
Business Unit and/or the Participant, as specified by the Committee, based on
one or more of the criteria listed in (i) above and/or such other performance
measures or goals, whether quantitative or qualitative, developed pursuant to
the Company’s operating plan for the Performance Period.
          (iii) The Committee may also establish Performance Goals that relate
to a Participant’s individual performance or a combination of a Participant’s
individual performance and Company performance as the Committee deems
appropriate.

2



--------------------------------------------------------------------------------



 



          (iv) To the extent applicable, the Committee, in determining whether
and to what extent a Performance Goal has been achieved, shall use the
information set forth in the Company’s audited financial statements. The
Performance Goals established by the Committee may be (but need not be)
different each Performance Period and different Performance Goals may be
applicable to different Participants.
          (v) The Performance Goals may be weighted in such manner as the
Committee may allocate, as determined at the beginning of the Performance
Period.
          (vi) The Performance Goals for each Performance Period, as determined
by the Committee, are set forth in Attachment A.
     (o) “Performance Period” shall mean the fiscal year of the Company or any
other period designated by the Committee with respect to which an Award may be
earned.
     (p) “Plan” shall mean this Maritrans Inc. Annual Incentive Plan, as from
time to time amended and in effect.
     (q) “Retirement” shall mean retirement from active employment or service
with the Company at or after age 62.
     (r) “Target Award Percentage” shall mean the percentage of the
Participant’s Base Salary that the Participant would earn as an Award for that
Performance Period if the targeted level of performance was achieved for each of
the Performance Goals set by the Committee for that Participant for the
Performance Period. A Participant’s Target Award Percentage shall be determined
by the Committee in its sole discretion based on the Participant’s
responsibility level or the position or positions held during the Performance
Period; provided, however, that if any Participant other than a Tier I Officer
held more than one position during the Performance Period, then the Committee
may designate different Target Award Percentages with respect to each position
and the Award will be pro-rated to reflect (to the nearest semi-monthly
increment) the period during which such Participant had each Target Award
Percentage.
     (t) “Target Award” for any Participant with respect to any Performance
Period, shall mean the dollar amount based on the Participant’s Target Award
Percentage and Base Salary that the Participant would be eligible to earn as an
Award for that Performance Period.
     (u) “Tier I Officer” shall mean the Chief Executive Officer of the Company
and such other executive officers (within the meaning of the Securities Exchange
Act of 1934, as amended) who are among the top six most highly compensated
Employees of the Company as may be deemed Tier I Officers by the Committee as of
the beginning of a Performance Period.

3.   Eligibility

     Subject to the limitations contained in this Section 3, all Executives of
the Company are eligible to participate in the Plan. The Committee shall
determine, upon the recommendation of the CEO of the Company, each Executive of
the Company who shall be eligible to participate in

3



--------------------------------------------------------------------------------



 



the Plan for each Performance Period, each Participant’s Target Award Percentage
for that Performance Period and the Performance Goal or Goals (and how they are
weighted, if applicable) for that Performance Period. In making its
determinations, the Committee shall take into account the Company’s overall
compensation policy, the Executive’s present and potential contribution to the
success of the Company and such other factors as the Committee may in its sole
discretion deem proper and relevant.
     To be eligible to receive an Award with respect to any Performance Period,
an Employee must be actively employed by the Company on the date payment of the
Award is made (except as provided in Section 8). Newly hired Employees shall be
eligible to receive a prorated Award for a Performance Period provided that
their date of hire occurs on or before September 30 or such other date as the
Committee may specify.
     Employees shall participate in only one annual incentive plan for any
specific period in time. An Employee may participate in this Plan and another
plan sequentially during any Performance Period because of promotion or
reassignment, provided that participation in each such plan is prorated to
reflect (to the nearest semi-monthly increment) the period during which he or
she participated in each plan.

4.   Administration

     The administration of the Plan shall be consistent with the purpose and the
terms of the Plan. The Plan shall be administered by the Committee. The
Committee shall have full authority to establish the rules and regulations
relating to the Plan, to interpret the Plan and those rules and regulations, to
select Participants in the Plan, to determine each Participant’s Target Award
Percentage, to approve all of the Awards, to decide the facts in any case
arising under the Plan and to make all other determinations, including factual
determinations, and to take all other actions necessary or appropriate for the
proper administration of the Plan, including the delegation of such authority or
power, where appropriate; provided, however, that only the Committee shall have
authority to amend or terminate the Plan and the Committee shall not be
authorized to increase the amount of the Award payable to a Tier I Officer that
would otherwise be payable pursuant to the terms of the Plan. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.
     All Awards shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Award, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Award. Awards need not be uniform as among Participants. The
Committee’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and all employees of the Company, including, the
Participants and their respective beneficiaries.

4



--------------------------------------------------------------------------------



 



5.   Determination of Awards

     (a) Setting Target Awards. As soon as practicable, but no later than the
earlier of (i) 90 days after the beginning of the Performance Period or (ii) the
date on which 25% of the Performance Period has been completed, or such other
date as may be required or permitted under applicable regulations under Code
section 162(m), the Committee shall determine the Employees who shall be
Participants during that Performance Period and determine each Participant’s
Target Award Percentage, each of which shall be set forth in the Committee’s
minutes. The Committee may also specify, at the same time, Award percentages
above or below the Target Award Percentage depending upon the level of
achievement of the Performance Goals. The minutes shall set forth (A) the
Participants during that Performance Period (which may be amended during the
Performance Period for new Participants), (B) each Participant’s Target Award
Percentage for that Performance Period and (C) the Performance Goal or Goals
(and how they are weighted, if applicable,) for that Performance Period. The
Company shall notify each Participant of the Participant’s Target Award
Percentage and the applicable Performance Goals for the Performance Period.
     (b) Earning An Award. Generally, a Participant earns an Award for a
Performance Period based on the level of achievement of the Performance Goals
established by the Committee for that period. Except for Awards to Tier I
Officers designated as “qualified performance-based compensation,” the amount of
the Award may be increased above the Target Annual Percentage or other levels
set under subsection (a), as specified by the Committee. An Award may also be
reduced below the Target Award Percentage to the extent the level of achievement
of the Performance Goals is below target, but at or above the minimum level for
that Performance Period, as specified by the Committee at the time the
Performance Goals are established or for other reasons specified by the
Committee. A Participant will receive no Award if the level of achievement of
all Performance Goals is below the minimum required to earn an Award for the
applicable Performance Period, as specified by the Committee at the time the
Performance Goals are established.
     (c) Eligibility Change During the Performance Period. The Committee shall
have full power and authority to decide, in its sole discretion, that a prorated
Award shall be paid to a Participant due to a change in the Participant’s job
title or position during the Performance Period. Any such decision shall be
final, conclusive and binding on the Company, Participants and any other persons
having or claiming an interest hereunder.
     (d) Maximum Award Amount. The maximum Award payable to any Tier I Officer
for any Performance Period shall not exceed $1,000,000.
     (e) Special Rules for Tier I Officers. Unless the Committee determines
otherwise, the Target Awards of Tier I Officers shall be based on Performance
Goals for each Performance Period that shall satisfy the requirements for
“qualified performance-based compensation” under Code section 162(m), including
the requirement that the achievement of the Performance Goals be substantially
uncertain at the time they are established and that the Performance Goals be
established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the Performance Goals have been
met. To the extent that an Award

5



--------------------------------------------------------------------------------



 



designated as “qualified performance-based compensation” under Code section
162(m) is made, no award may be made as an alternative to any other award that
is not designated as “qualified performance-based compensation” but instead must
be separate and apart from all other awards made. To the extent an Award is
designated as “qualified performance-based compensation,” the Committee is
authorized to reduce the Award payable to a Tier I Officer for any Performance
Period based upon its assessment of personal performance or other factors, but
not to increase the Award beyond the Target Award Percentage, or the percentage
set under subsection (a) for that Tier I Officer. Any reduction of a Tier I
Officer’s Target Award shall not result in an increase in any other Tier I
Officer’s Target Award.

6.   Changes to the Target

     Except with respect to Awards to Tier I Officers, the Committee may at any
time prior to the final determination of Awards change the Target Award
Percentage of any Participant or assign a different Target Award Percentage to a
Participant to reflect any change in the Participant’s responsibility level or
position during the course of the Performance Period.
     In addition, the Committee may, but only to the extent consistent with the
requirements of Code section 162(m) permitting a federal income tax deduction
for Awards if a Target Award is designated as “qualified performance-based
compensation,” at any time prior to the financial determination of Awards,
change the performance measures or Performance Goals to reflect a change in
corporate capitalization, such as a stock split or stock dividend, or a
corporate transaction, such as a merger, consolidation, separation,
reorganization or partial or complete liquidation, or to equitably reflect the
occurrence of any extraordinary event, any change in applicable accounting rules
or principles, any change in the Company’s method of accounting, any change in
applicable law, any change due to any merger, consolidation, acquisition,
reorganization, stock split, stock dividend, combination of shares or other
changes in the Company’s corporate structure or shares, or any other change of a
similar nature.

7.   Payment of Awards

     The Committee shall certify and announce the Awards that will be paid by
the Company to each Participant as soon as practicable following the final
determination of the Company’s financial results for the relevant Performance
Period. Subject to the provisions of Section 8, payment of the Awards certified
by the Committee shall normally be made, in a single lump sum cash payment on or
before March 15 following the end of the Performance Period in which such Award
was earned.

8.   Limitations on Rights to Payment of Awards

     (a) Employment. No Participant shall have any right to receive payment of
an Award under the Plan for a Performance Period unless the Participant is
actively employed by the Company on the date payment of the Award is made;
provided, however, that if a Participant’s employment with the Company
terminates prior to the end of the Performance Period (including but not limited
to termination on account of Retirement, Disability or death), the Committee may
provide that the Participant shall remain eligible to receive a prorated portion
of any earned

6



--------------------------------------------------------------------------------



 



Award, based on the number of days that the Participant was actively employed
and performed services during such Performance Period in such circumstances as
are deemed appropriate.
     (b) Leaves of Absence. If a Participant is on an authorized leave of
absence during the Performance Period, the Committee shall have full power and
authority to decide, in its sole discretion, that such Participant shall be
eligible to receive a prorated portion of any Award that would have been earned,
based on the number of days that the Participant was actively employed and
performed services during such Performance Period. If payments are to be made
under the Plan after a Participant’s death, such payments shall be made to the
personal representative of the Participant’s estate.
     (c) Accelerated Payment. In no event will payment be made to a Tier I
Officer or, unless the Committee determines otherwise, to any other Participant,
with respect to an Award prior to the end of the Performance Period to which it
relates.

9.   Amendments

     The Committee may at any time amend (in whole or in part) this Plan;
provided, however, that the Committee shall not amend the Plan without
stockholder approval if such approval is required by Code section 162(m). No
such amendment which adversely affects any Participant’s rights to or interest
in an Award earned prior to the date of the amendment shall be effective unless
the Participant shall have agreed thereto.

10.   Termination

     The Committee may terminate this Plan (in whole or in part) at any time. In
the case of such termination of the Plan, the following provisions of this
Section 10 shall apply notwithstanding any other provisions of the Plan to the
contrary:
     (a) Amount of Award. The Committee shall promulgate administrative rules
applicable to Plan termination, pursuant to which each affected Participant
(other than a Tier I Officer) shall receive, with respect to each Performance
Period which has commenced on or prior to the effective date of the Plan
termination (the “Termination Date”) and for which the Award has not yet been
paid, the amount described in such rules and each Tier I Officer shall receive
an amount equal to the amount the Award would have been had the Plan not been
terminated (prorated for the Performance Period in which the Termination Date
occurred), subject to reduction in the discretion of the Committee.
     (b) Time of Payment. Each Award payable under this Section 10 shall be paid
as soon as practicable, but in no event later than 90 days after the Termination
Date.

11.   Miscellaneous Provisions

     (a) No Employment Right. This Plan is not a contract between the Company
and the Employees or the Participants. Neither the establishment of this Plan,
nor any action taken hereunder, shall be construed as giving any Employee or any
Participant any right to be retained

7



--------------------------------------------------------------------------------



 



in the employ of the Company. The Company is under no obligation to continue the
Plan. Nothing contained in the Plan shall limit or affect in any manner or
degree the normal and usual powers of management, exercised by the officers and
the Board of Directors or committees thereof, to change the duties or the
character of employment of any employee of the Company or to remove the
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.
     (b) No Assignment. A Participant’s right and interest under the Plan may
not be assigned or transferred, except as provided in Section 8 of the Plan, and
any attempted assignment or transfer shall be null and void and shall
extinguish, in the Company’s sole discretion, the Company’s obligation under the
Plan to pay Awards with respect to the Participant.
     (c) Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund, or to make any other
segregation of assets, to assure payment of Awards.
     (d) Withholding Taxes. The Company shall have the right to deduct from
Awards paid any taxes or other amounts required by law to be withheld.
     (e) Stockholder Approval. Notwithstanding any provision of the Plan to the
contrary, Awards to Tier 1 Officers, if made, will be made contingent upon, and
subject to, stockholder approval of the Plan at the April 2006 stockholders’
meeting.
     (f) Compliance with 162(m). It is the intent of the Company that the Plan
and Awards under the Plan for Tier I Officers comply with the applicable
provisions of Code section 162(m). To the extent that any legal requirement of
Code section 162(m) as set forth in the Plan ceases to be required under Code
section 162(m), that Plan provision shall cease to apply.
     (g) Governing Law. The validity, construction, interpretation and effect of
the Plan shall exclusively be governed by and determined in accordance with the
law of the State of Florida.

8